EXHIBIT 13 – REGISTRANT’S ANNUAL REPORT TO SHAREHOLDERS The First National Bank of Long Island Where Everyone Knows Your Name ® Balance + Momentum 2010 Annual Report [PHOTO OMITTED] [LOGO] The First of Long Island Corporation [PHOTO OMITTED] Table of Contents 2-3 President & CEO Message 4 Board of Directors & Executive Officers 5 Financial Strength 6 Loan Growth & Asset Quality 7 Branch Expansion 8-9 New Branches 10-11 Branch Location Map 12 Disaster Recovery Center 13 Community Outreach 14 Selected Financial Data 15-65 Financials 66 Officers & Official Staff 67 Business Advisory Board 2010 Financial Highlights · Net income was $18.4 million, up 37%, or $4.9 million versus 2009 · Earnings per share were $2.30, up 25%, or $.46 per share versus 2009 On an average balance basis: · Total assets were $1.66 billion, up 17%, or $244 million versus 2009 · Loans were $864 million, up 21%, or $148 million versus 2009 · Deposits were $1.3 billion, up 19%, or $209 million versus 2009 · Residential Mortgages were $291 million, up 30%, or $66 million versus 2009 · Commercial Mortgages were $409 million, up 29%, or $92 million versus 2009 1 A Message from the President & CEO [PHOTO OMITTED] Dear Shareholder: It gives me great pride to report to you that as of year end 2010, The First National Bank of Long Island was the largest independent commercial bank headquartered on Long Island.On an average balance basis, the Bank’s total assets grew $244 million, or 17.2%, during 2010.Profits were at a historic high of $18.4 million, an increase of almost 37% over 2009.On a per share basis, we were up 46 cents, or 25%.We improved our returns on average assets and average equity, which were 1.11% and 12.94%, respectively, in 2010 compared to .95% and 12.15%, respectively, for last year.More importantly, this was the third year in a row our stock price appreciated.Using year end measurement dates, the compounded annual growth rate of our stock price over the last three years was 15.74%.In 2010, our dividend increased by 8 cents per share, or 10.5%.We continued to increase our dividend at a double digit rate because of the confidence we have in our earnings power. Our positioning within the market is gaining momentum and our future remains bright.We are proud of the many accomplishments of our organization. There are many reasons for the Bank’s positive performance, the most significant being our corporate culture of balance and discipline.The growth of the institution over the last five years has been built upon the foundation of meticulous attention to the risks associated with the business, namely liquidity, interest rate and, most of all, credit risk.Regardless of the temptation for instant gratification, we have remained measured and disciplined with our underwriting standards, our loan review process, and the selection of investment securities; and after we have checked it twice, we do not hesitate to check it again.Our securities portfolio of over $700 million remains our first line of defense as a liquidity cushion. This cushion is backed by the placement of loans and securities at the Federal Reserve Bank and the Federal Home Loan Bank of New York that gives us a borrowing capacity of approximately $700 million.We have, by all accounts, tremendous funding capacity if needed.We have used this capacity sparingly as the Management Team has been able to organically grow deposits at a comfortable double digit rate.In 2010, on an average balance basis, our deposits grew $209 million, or 19%, which funded the growth of our balance sheet.More importantly, our average Checking Deposits grew by $39.3 million, or 11.7%.Growth in Checking Deposits was primarily driven by our market share penetration associated with small business and middle market customers, a valuable and lucrative market segment.We remain dedicated to growing the institution organically, and building the franchise stone by stone. The First National Bank of Long Island is becoming a unique banking organization that is developing its brand and reputation based on unparalleled customer service.What differentiates us is a culture dedicated to personalizing our service quality approach. We believe the only long-term sustainable competitive advantage we have in the marketplace is the level of service we deliver.This is the overriding fulcrum of our success. Our history dates back to 1927 and 2011 will be our 84th year of serving the Long Island marketplace.Over the last seven years we have built 14 new branches and converted two commercial banking units into full service branches.This growth represents an increase of 70% to the branch distribution system.With each and every new branch location, we have been able to hire individuals dedicated to the principle of service quality and personalization.With each and every hire of a new commercial banker or new commercial lender, we have attracted a high degree of professional talent as well as an individual who can fit into the culture we are building.As we expand into new markets on Long Island, each newly hired individual and each new branch location work to enhance our reputation and recognition of our brand of banking within the geography.We pride ourselves in knowing every one of our customers, both from a business and personal perspective. That is why we call ourselves the Bank “Where Everyone Knows Your Name.”The Bank is gaining momentum as a recognizable Long Island institution, attracting many new customers, and significantly increasing our market share within one of the most affluent geographies in the country.We will open our 35th branch by this summer. As we continue to build talent and add branches, our franchise value grows, benefitting our shareholders.The case in point is that over the last two years our Bank has been able to establish relationships with over 100 upper-end small businesses and middle market customers.This increase of market share is a significant part of our deposit growth and exactly the kind of business we want to attract to enhance the future prospects of our stock price.Our momentum is building and has not been interrupted by credit quality concerns. Our credit quality remains excellent, not only with our loans, but also with our securities.At December 31, 2010, we had only four nonaccruing loans which represent .44% of our total loans.Net chargeoffs in 2010 were four basis points of average loans.We have no more than a handful of delinquencies, almost all of which are 30-day items.Although no one can predict what the future holds, the balance sheet of The First National Bank of Long Island remains among the strongest in the country.We are determined to continue our measured and disciplined approach in booking new earning assets. In the short term, we do not have plans to redirect tactics.Our strategic initiatives remain the same.We continue to change the composition of our earning assets from securities to loans to enhance our earnings prospects.We are confident loan growth will drive our deposit balances and corresponding franchise value.Our target markets remain consistent: lower middle market companies, small businesses, professionals, and service conscious affluent consumers.We will keep building branch locations in micro-markets we presently do not service, which inevitably will add to the enhancement and recognition of our reputation and brand of banking.Commensurate with our good fortune and success, we have been receiving more calls and interest from the marketplace, both in terms of new business prospects who desire real relationship banking and individual bankers who want to associate themselves with a growing and well disciplined organization.It is our intent to choose the best from both of these categories, and in the process, create additional value. 2 Regardless of our performance to date, I want to assure you the Management Team feels we can not in any way let down our guard.It is hard not to notice record foreclosures, bankruptcies, and an unemployment rate that remains stubbornly high. We remain cautiously optimistic that with our focus on booking loan products we consider to be of a lower risk, we will maintain the quality of our loan portfolio.You may have noticed on our balance sheet that as of December 31, 2010 our Bank had no construction loans in its portfolio.Evergreen and unsecured loans to individuals also remain loan products of which we are wary.We remain strictly “cash flow” lenders who structure our credits carefully with guarantees and collateral as secondary and tertiary sources of repayment. In closing, I would be remiss if I did not mention the efforts of our employees who certainly are among the most important factors associated with our success. I am extremely proud of our Senior Management Team and our employees at The First National Bank of Long Island.They are, in aggregate, a great group of people and are the secret behind the franchise value we are creating.I would also like to express my appreciation to all of my fellow stockholders for your investment in our company.I can assure you the Executive Team of The First National Bank of Long Island will continue to work diligently with a long-term view towards increasing shareholder value.That objective is what our job is all about; and each and every day, we do not take our eye off that ball.It is our hope our track record and potential for future success will continue to attract an ever-growing number of additional stockholders, and we are confident over the long-term our company will continue to meet your expectations as investors.Although we have been around for almost 85 years, it was only a few years ago that most of Long Island did not seem to recognize The First National Bank of Long Island name.Today, in ever-growing numbers, the marketplace is recognizing our expanding franchise and our reputation for a high quality service culture. Our people are committed.Our energy level is high.Our work ethic is strong.We are not distracted from building our momentum with capital constraints, credit quality problems or the lack of products to service our desired targeted market segments.Our technology investments have been significant and integrate well into our growth strategy.We have capacity, timely information and processing efficiency.Despite challenges, my expectations are that we will continue to grow and prosper in terms of household share, size, profitability and reputation.More and more customers, more and more people will continue to hear about The First National Bank of Long Island, the Bank “Where Everyone Knows Your Name.” “We have taken a measured and disciplined approach in growing the Bank’s franchise value.” Michael N. Vittorio President and Chief Executive Officer 3 Board of Directors and Executive Officers Board of Directors The First of Long Island Corporation Allen E. Busching Principal B&B Capital (consulting and private investment) Paul T. Canarick President & Principal Paul Todd, Inc. (construction company) Alexander L. Cover Management Consultant Self Employed (financial consulting) Howard Thomas Hogan Jr., Esq. Director Hogan & Hogan (attorney at law) John T. Lane Retired Managing Director J.P. Morgan & Co. J. Douglas Maxwell Jr. Chief Financial Officer NIRx Medical Technologies LLC (medical instrumentation) Stephen V. Murphy President S.V. Murphy & Co., Inc. (investment banking) Milbrey Rennie Taylor Strategic and Media Consultant Walter C. Teagle III Non-executive Chairman President Teagle Management, Inc. (private investment company) Chairman Teagle Foundation, Inc. Michael N. Vittorio President & Chief Executive Officer [PHOTO OMITTED] From left to right (Standing):Allen E. Busching, Stephen V. Murphy, Milbrey Rennie Taylor, Howard Thomas Hogan Jr., Esq. and Paul T. Canarick.From left to right (Sitting):J. Douglas Maxwell, Jr., Michael N. Vittorio, Walter C. Teagle III, Alexander L. Cover and John T. Lane. Executive Officers The First National Bank of Long Island Michael N. Vittorio President & Chief Executive Officer 4 Sallyanne K. Ballweg Senior Executive Vice President Mark D. Curtis Executive Vice President Chief Financial Officer & Cashier Brian J. Keeney Executive Vice President Executive Trust Officer Richard Kick Executive Vice President Senior Operations Officer Donald L. Manfredonia Executive Vice President Senior Lending Officer [PHOTO OMITTED] From left to right:Sallyanne K. Ballweg, Brian J. Keeney, Michael N. Vittorio, Mark D. Curtis, Richard Kick and Donald L. Manfredonia Financial Strength 2010 was a year of steady growth for the Bank.We maintained our financial strength by closely managing our credit quality and balance sheet.Plus, we were consistent with our values of personalizing our banking approach with customers. In June of 2010, Bank Intelligence Solutions, a banking research company, identified 61 banks in the nation as “top performing banks.”Within the State of New York, only two banks were identified.One bank out of Ithaca, New York and ourselves, The First National Bank of Long Island.We are very proud of this achievement and look forward to building momentum as one of the strongest Regional Banks in the country. Capital Raise In July 2010, we bolstered our capital position through the sale of 1.4 million shares of common stock at a price of $24 per share.The net proceeds of the offering, after underwriting discount and expenses, were $32.4 million. The purpose of the capital raise was to enable the Corporation to continue to grow in a measured and disciplined manner and meet current regulatory expectations as to what constitutes an appropriate level of capital.The offering was very well received and resulted in the Bank adding a number of high quality institutional investors such as Wellington Management, Putnam Investments, Goldman Sachs Asset Management and JP Morgan Asset Management. Institutional ownership now represents 35% of total shares outstanding. [PHOTOS OMITTED] “We look forward to building momentum as one of the strongest Regional Banks in the country.” Mark D. Curtis Executive Vice President Chief Financial Officer & Cashier Loan Growth & Asset Quality During 2010, the Bank continued its success of growing its loan portfolio while maintaining exceptional asset quality.On an average balance basis, loans grew in 2010 by 21%, or $148 million. Our loan originators were able to find attractive loan opportunities that met our underwriting standards despite the challenging economic conditions on Long Island. Growth was generated in two primary loan categories – residential mortgages and commercial mortgages.A significant portion of our growth is attributed to refinance activity. Toward the latter half of 2009 and the beginning of last year, we embarked upon a comprehensive review of our credit policies in order to insure that our underwriting standards reflected the current economic climate.With certain loan products we became more conservative.For example, we totally eliminated our exposure to construction loans.In addition, in the multifamily product category we elected not to underwrite transactions where there were limited residential units, and in the residential mortgage category we increased our required FICO score minimums. 5 The credit quality of the Bank’s loan portfolio remains excellent, as evidenced by a very low level of delinquent and nonperforming loans.During the year, we built our reserve for loan losses in light of current economic conditions.Our approach toward risk management has served us well. We were able to grow our loans and maintain asset quality. We believe credit risk is the most critical risk we manage for the benefit of our shareholders. [PHOTO OMITTED] “We believe credit risk is the most critical risk we manage for the benefit of our shareholders.” Sallyanne K. Ballweg Senior Executive Vice President Branch Expansion At The First National Bank of Long Island, we continue to build momentum by opening new branch locations and delivering more service to our customers including small businesses, professionals, middle market companies and service conscious consumers. Our branch expansion strategy has proven to be successful as demonstrated by our deposit growth. On an average balance basis our deposits grew by 19%, or $209 million, in 2010.Ours is a relationship management strategy, not a pricing strategy.We want to know our customers and we want them to know us.Over the long-term, we are confident that building the Bank’s franchise through the growth of deposits will enhance shareholder value. Our momentum will continue in 2011.The outlook for the Bank is promising.We opened our 34th branch in February in Point Lookout and we are currently scheduled to open a new full service branch in Massapequa, New York later this year.As of today, we have tentative plans to open two more branches in 2012. Our Bank continues to grow because of the dedication and hard work of our employees who contribute to our everyday success.Our employees are the strength behind our balance sheet. [PHOTOS OMITTED] “Our employees arethestrength behind our balance sheet.” Richard P. Perro Senior Vice President New Branches [PHOTOS OMITTED] 2010 was a very busy year for the Bank as we opened four new branches on Long Island in Sea Cliff, Cold Spring Harbor, Bellmore and East Meadow.Each branch is richly decorated and designed to create a welcoming, friendly atmosphere with a living room style.The beauty of our branches speaks for itself and our banking professionals are dedicated towards delivering unparalleled service to their customers.These new locations were instrumental in developing household share with the commercial segment and individual consumers.They are all in key markets that will add to our organization’s franchise value in the years that lie ahead. [PHOTO OMITTED] Branch Locations Full Service Offices [PHOTO OMITTED] BABYLON 42 Deer Park Avenue Babylon, NY11702 (631) 422-1700 Colleen A. Vogelsberg Vice President & Branch Manager [PHOTO OMITTED] BAYVILLE 282 Bayville Avenue Bayville, NY11709 (516) 628-1288 Keith DeCuir Vice President & Branch Manager Elizabeth A. Materia Vice President & Branch Market Manager 6 [PHOTO OMITTED] BELLMORE 408 Bedford Avenue Bellmore, NY11710 (516) 679-6200 Julie Freund Assistant Vice President & Branch Manager Cathy C. O’Malley Vice President & Branch Market Manager [PHOTO OMITTED] COLD SPRING HARBOR 147 Main Street Cold Spring Harbor, NY11724 (631) 367-3600 Colleen De Stefano Vice President & Branch Manager Allison Stansfield Vice President & Branch Market Manager EAST MEADOW 1975 Hempstead Turnpike East Meadow, NY11554 (516) 357-7200 Larry McGovern Assistant Vice President & Branch Manager Cathy C. O’Malley Vice President & Branch Market Manager [PHOTO OMITTED] GARDEN CITY 1050 Franklin Avenue Garden City, NY11530 (516) 742-6262 Carol A. Kolesar Vice President & Branch Manager [PHOTO OMITTED] GLEN HEAD 10 Glen Head Road Glen Head, NY11545 (516) 671-4900 John J. Mulder Jr. Vice President & Branch Manager [PHOTO OMITTED] GREENVALE 7 Glen Cove Road Greenvale, NY11548 (516) 621-8811 Christina Marotta Vice President & Branch Manager [PHOTO OMITTED] HUNTINGTON 253 New York Avenue Huntington, NY11743 (631) 427-4143 Frank M. Plesche Vice President & Branch Manager 7 [PHOTO OMITTED] LOCUST VALLEY 108 Forest Avenue Locust Valley, NY11560 (516) 671-2299 Elizabeth A. Materia Vice President & Branch Market Manager COMING SOON! MASSAPEQUA [PHOTO OMITTED] MERRICK 1810 Merrick Avenue Merrick, NY11566 (516) 771-6000 Cathy C. O’Malley Vice President & Branch Market Manager [PHOTO OMITTED] NORTHPORT 711 Fort Salonga Road Northport, NY11768 (631) 261-4000 Mary T. Sullivan Vice President & Branch Market Manager [PHOTO OMITTED] NORTHPORT VILLAGE 105 Main Street Northport, NY11768 (631) 261-0331 Vincent P. Bartilucci Vice President & Branch Manager Mary T. Sullivan Vice President & Branch Market Manager [PHOTO OMITTED] OLD BROOKVILLE 209 Glen Head Road Old Brookville, NY11545 (516) 759-9002 Henry C. Suhr Vice President & Branch Manager [PHOTO OMITTED] POINT LOOKOUT 26A Lido Boulevard P.O. Box 173 Point Lookout, NY11569 (516) 431-3144 Linda A. Rowse Assistant Vice President & Branch Manager Cathy C. O’Malley Vice President & Branch Market Manager 8 [PHOTO OMITTED] ROCKVILLE CENTRE 310 Merrick Road Rockville Centre, NY11570 (516) 763-5533 Linda Roldan Vice President & Branch Manager [PHOTO OMITTED] ROSLYN HEIGHTS 130 Mineola Avenue Roslyn Heights, NY11577 (516) 621-1900 Lorraine Russo Vice President & Branch Manager [PHOTO OMITTED] SEA CLIFF 299 Sea Cliff Avenue Sea Cliff, NY11579 (516) 671-7868 Kirk B. Thomas Vice President & Branch Manager [PHOTO OMITTED] VALLEY STREAM 127 East Merrick Road Valley Stream, NY11580 (516) 825-0202 Toni Valente Vice President & Branch Manager [PHOTO OMITTED] WOODBURY 800 Woodbury Road, Suite M Woodbury, NY11797 (516) 364-3434 Allison Stansfield Vice President & Branch Market Manager Commercial Banking Offices [PHOTO OMITTED] BOHEMIA 30 Orville Drive Bohemia, NY11716 (631) 218-2500 Kathleen M. Crowe Vice President & Branch Manager [PHOTO OMITTED] DEER PARK 60 East Industry Court Deer Park, NY11729 (631) 243-2600 Joanne Maiorana-Davis Vice President & Branch Manager [PHOTO OMITTED] FARMINGDALE 22 Allen Boulevard Farmingdale, NY11735 (631) 753-8888 9 Sandy F. Buttacy Vice President & Branch Manager [PHOTO OMITTED] FARMINGDALE 2091 New Highway Farmingdale, NY11735 (631) 454-2022 Robert A. Pizza Vice President & Branch Manager [PHOTO OMITTED] GREAT NECK 536 Northern Boulevard Great Neck, NY11021 (516) 482-6666 Joanne Bosco Vice President & Branch Manager [PHOTO OMITTED] HAUPPAUGE 330 Motor Parkway Hauppauge, NY11788 (631) 952-2900 JoAnn Diamond Vice President & Branch Manager [PHOTO OMITTED] HICKSVILLE 106 Old Country Road Hicksville, NY11801 (516) 932-7150 Joyce C. Graber Vice President & Branch Manager [PHOTO OMITTED] NEW HYDE PARK 243Jericho Turnpike New Hyde Park, NY11040 (516) 328-3100 Susan Costabile Vice President & Branch Manager [PHOTO OMITTED] PORT JEFFERSON STATION Davis Professional Park 5225 Nesconset Highway Building 4, Suite 21 Port Jefferson Station, NY11776 (631) 928-4411 Susan Donovan Vice President & Branch Manager MANHATTAN [PHOTO OMITTED] 232 Madison Avenue New York, NY10016 (212) 213-8111 10 Judith A. Ferdinand Vice President & Branch Manager [PHOTO OMITTED] 225 Broadway, Suite 703 New York, NY10007 (212) 693-1515 Gladys Ruggiero Vice President & Branch Manager [PHOTO OMITTED] 1501 Broadway, Suite 301 New York, NY10036 (212) 278-0707 Doris M. Burkett Vice President & Branch Manager Select Service Banking Centers [PHOTO OMITTED] LAKE SUCCESS 3000 Marcus Avenue Lake Success, NY11042 (516) 775-3133 Jerry Scansarole Vice President & Branch Manager [PHOTO OMITTED] SMITHTOWN 285 Middle Country Road, Suite 104 Smithtown, NY11787 (631) 265-0200 Frances A. Koslow Vice President & Branch Manager [PHOTO OMITTED] Disaster Recovery Center Our detailed Technology Plan supports our business goals, optimizes business investment, and manages the technology related risks and opportunities for the Bank.In order to help drive shareholder value and deliver more effective and convenient services to our customers, we use technology as a tool to increase our business capacity and create expense efficiencies.Plus, it allows us to be the provider of choice within the markets that we service. In 2010, the Bank built a new Data Center, which serves as the IT Department’s base of operations, as well as our Disaster Recovery Facility.This state-of-the-art facility was built to the highest technological and engineering standards and employs best practices.This includes a Server Room with the appropriate technology, equipment and security to enable substantial future growth of the Bank and ensure we have the appropriate backup capability to manage in the event of a disaster. We are very proud of the technological investment we made in 2010.The security and protection of our customers’ financial assets are a priority to us. [PHOTO OMITTED] “The security and protection of our customers’ financial assets are a priority to us.” Richard Kick Executive Vice President Senior Operations Officer 11 Community Outreach The First National Bank of Long Island made significant charitable donations in 2010 to support local organizations and activities in the communities we serve. Many of our employees have volunteered their time to support those in need and we thank each and every individual for contributing to the success we have achieved with our community service initiatives. In order to continue our momentum, the Bank organized a community service committee to help identify future community involvement programs.We look forward to establishing more community initiatives and events in the years to come. Some of our initiatives are listed below: · Toys for Tots – The Bank was proud to participate in the Young CPAs Committee of the NYSSCPA Suffolk Chapter’s 16th Annual Holiday Toy Drive.Hundreds of toys were collected in the Bank’s branches to benefit the U.S. Marine Corps’ Toys for Tots Program.The event was the single largest pickup in all of Suffolk County. · Toys of Hope Coat Drive – We sponsored a drive for the not-for-profit organization named Toys of Hope located in Huntington Station, New York.Numerous coats, toys and clothing were collected for Long Island homeless children and families. · The INN (Interfaith Nutrition Network) – The Bank held an Employee Food Drive and collected 700 lbs of food and monetary donations for the INN in Hempstead, Long Island.The organization helps homeless people and families overcome the challenge of hunger. · Teach Kids to Save Program – The Bank continues to work with local schools on Long Island to promote financial literacy to elementary school students.“Banking Days” are held at the schools and a local Branch Manager makes a presentation to students.In 2010, more than ten schools participated in our program and hundreds of students learned about the importance of saving money and developing good banking habits. · Long Island Cares Inc., The Harry Chapin Food Bank – We collected 618 pounds of food in our branches to help feed Long Island children and families. · Operation Warmth – The Bank participated in Northport’s Chamber of Commerce “Operation Warmth” donation drive.We collected over 100 coats, jackets, hats, scarves and gloves that were delivered to those in need on Long Island. [PHOTOS OMITTED] 12 S E L E C T E DF I N A N C I A LD A T A The following is selected consolidated financial data for the past five years. This data should be read in conjunction with the information contained under the caption "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the accompanying consolidated financial statements and related notes. INCOME STATEMENT DATA: Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Income PER SHARE DATA: Basic Earnings Diluted Earnings Cash Dividends Declared Dividend Payout Ratio % Stock Splits/Dividends Declared - - - 2-for-1 - Book Value $ 17.99 $ 16.15 $ 14.25 $ 13.73 $ 12.60 Tangible Book Value BALANCE SHEET DATA AT YEAR END: Total Assets $ Loans Allowance for Loan Losses Deposits Borrowed Funds Stockholders' Equity AVERAGE BALANCE SHEET DATA: Total Assets $ Loans Allowance for Loan Losses Deposits Borrowed Funds Stockholders' Equity FINANCIAL RATIOS: Return on Average Assets (ROA) % Return on Average Stockholders' Equity (ROE) % Average Equity to Average Assets % S T O C KP R I C E S The Corporation's Common Stock trades on The Nasdaq Capital Market tier of The Nasdaq Stock Market under the symbol FLIC. The following table sets forth high and low sales prices for the years ended December31, 2010 and 2009. Quarter High Low High Low First $25.97 $22.46 $23.75 $19.34 Second Third Fourth At December 31, 2010, there were 559stockholders of record of the Corporation's Common Stock. The number of stockholders of record includes banks and brokers who act as nominees, each of whom may represent more than one stockholder. 13 M A N A G E M E N T ' SD I S C U S S I O NA N DA N A L Y S I SO F F I N A N C I A LC O N D I T I O NA N DR E S U L T SO FO P E R A T I O N S The following is management's discussion and analysis of certain significant factors that have affected the Corporation’s financial condition and operating results during the periods included in the accompanying consolidated financial statements, and should be read in conjunction with such financial statements. The Corporation’s financial condition and operating results principally reflect those of its wholly-owned subsidiary, The First National Bank of Long Island (the “Bank”), and subsidiaries wholly-owned by the Bank, either directly or indirectly, The First of Long Island Agency, Inc., FNY Service Corp. (“FNY”), and The First of Long Island REIT, Inc. (“REIT”).The consolidated entity is referred to as the “Corporation” and the Bank and its subsidiaries are collectively referred to as the “Bank.”The Bank’s primary service area is Nassau and Suffolk Counties, Long Island.However, the Bank has three commercial banking branches in Manhattan and may open additional New York City branches in the future. Overview Overview – 2010 Versus 2009.The Corporation earned $18.4 million in 2010.This is an increase of 36.6% over 2009 earnings of $13.5 million.On a per share basis, earnings for 2010 were $2.30.This is $.46 better than $1.84 per share earned in 2009. Returns on average assets and equity were 1.11% and 12.94%, respectively, for 2010 compared to .95% and 12.15%, respectively, for 2009.Cash dividends per share grew by 8 cents, or 10.5%, from 76 cents per share in 2009 to 84 cents this year.In July 2010 the Corporation bolstered its capital position through the sale of 1.4 million shares of common stock at a price of $24 per share.The resulting net proceeds of the offering after underwriting discount and expenses was $32.4 million. Earnings for the fourth quarter of 2010 were $.46 per share, representing an increase of $.16 per share, or 53.3% over $.30 per share earned in the same quarter last year.The improvement was primarily due to the fact that the provision for loan losses was $2.1 million higher in the fourth quarter of 2009, which impacted earnings by approximately $.17 per share.When comparing fourth quarter to third quarter 2010 results, earnings are down $.09 per share, or 16.4%, primarily as a result of an increase in the provision for loan losses of $725,000, the establishment of a $300,000 valuation allowance on one loan held for sale and the full quarter dilutive impact of the common stock offering.The increase in the provision for loan losses was driven by the establishment of an impairment reserve of $870,000 on one nonaccrual loan. The large drivers of earnings per share growth in 2010 were growth in the average balances of loans and tax-exempt municipal securities and decreases in the rates paid on various categories of deposits.The positive impact of these items was partially offset by decreases in overall yield on the Bank’s loan and taxable securities portfolios, expense increases attributable to the Bank’s branch growth initiative and general inflation in the cost of goods and services, and the dilutive impact of the 2010 common stock offering which is estimated to be approximately $.16 per share. On an average balance basis, loans grew by $147.6 million, or 20.6% when comparing 2010 to 2009.Almost all of the growth occurred in commercial and residential mortgages, the average balances of which were up $92.4 million, or 29.2%, and $66.3 million, or 29.5%, respectively.A significant portion of the growth in the average balance of residential mortgages was attributable to loans originated during 2010, with the remainder attributable to loans originated in 2009.By contrast, almost all of the growth in the average balance of commercial mortgages was attributable to loans originated in 2009, with the remainder attributable to loans originated this year.The large reduction in commercial mortgage originations in 2010 was the result of a variety of factors including, but not limited to, a deliberate reduction in originations during the first half of 2010 in order to build the Bank’s Tier 1 leverage capital ratio, a softening in loan demand during the latter half of 2010 and a reduction in multifamily loan originations throughout 2010 in an effort to diversify the Bank’s commercial mortgage portfolio. The overall yield earned on the Bank’s loan portfolio declined by 26 basis points in 2010 and the overall yield on the Bank’s taxable securities portfolio declined by 70 basis points.The decline in yield on the loan portfolio was primarily attributable to a decline in general interest rates and competitive conditions in the local marketplace.The decline in yield on the taxable securities portfolio was also attributable to a decline in general interest rates and, additionally, a significant increase in the size of the short-term mortgage securities portfolio relative to the total taxable securities portfolio.Short-term mortgage securities, which the Bank generally defines as those having an estimated average life of 2.5 years or less at the date of purchase, represented 38.8% of the average balance of the total taxable securities portfolio in 2010 as compared to 18.2% last year.Management grew this segment of the taxable securities portfolio as a hedge against potential future increases in interest rates, to balance the duration of the overall securities portfolio in light of the increased size of the longer-term municipal securities portfolio, and because the incremental yield that could be earned on longer average life mortgage securities was relatively small.In addition, management temporarily invested a significant portion of the proceeds of the 2010 common stock offering in short-term mortgage securities with the intention of reinvesting the monthly paydowns on such securities in better yielding loans. 14 The credit quality of the Bank’s loan portfolio remains excellent as evidenced by, among other things, low levels of past due, nonaccrual and impaired loans.In an attempt to maintain credit quality, management continues to focus its loan portfolio growth efforts on what it considers lower risk loan categories (i.e., owner occupied commercial mortgages, multifamily loans, and first lien residential mortgages having terms generally between ten and fifteen years) and continues to avoid growing what it considers higher risk loan categories (i.e., construction loans and unsecured loans to individuals).The credit quality of the Bank’s securities portfolio also remains excellent.All of the Bank’s mortgage securities are backed by mortgages underwritten on conventional terms, and almost all of these securities are full faith and credit obligations of the U.S. government.The remainder of the Bank’s securities portfolio consists principally of municipal securities rated AA or better by major rating agencies. Looking forward to 2011, challenges for the Bank and our industry as a whole will likely include, among others, the maintenance of net interest margin and the cost of complying with the abundance of recently enacted laws and regulations impacting the financial services industry.With respect to net interest margin, the general level of interest rates and competition could cause the yields available on securities and loans to remain relatively low, while at the same time the Bank may have limited opportunity to further reduce its deposit rates.Furthermore, earnings per share in 2011 will include the dilutive impact of the July 2010 common stock offering for a full year. Notwithstanding these challenges, the Bank enters 2011 with a record of steady earnings growth, excellent credit quality, sufficient capital to provide for growth and a corporate philosophy that remains focused on maintaining the strength and quality of the Bank’s balance sheet and creating long-term shareholder value. Key strategic initiatives for 2011 and beyond include continued loan growth, maintenance of asset quality, maintenance of capital strength and expansion of the Bank’s branch distribution system both on Long Island and in New York City.During 2010 the Bank opened four full service branches on Long Island in Sea Cliff, Cold Spring Harbor, East Meadow and Bellmore.Thus far in 2011, the Bank opened a full service branch in Point Lookout, Long Island and plans to open a full service branch in Massapequa, Long Island later in the year. Overview – 2009 Versus 2008.The Corporation earned $1.84 per share in 2009, an increase of 6 cents, or 3.4%, over $1.78 earned in 2008.Cash dividends per share grew by 10 cents, or 15.2%, from 66 cents per share in 2008 to 76 cents in 2009. The Bank’s core business of gathering deposits and making loans was strong in 2009.Total deposits grew by $377.2 million, or 41.9%, and gross loans grew by $169.5 million, or 25.8%.Two thirds of the overall deposit growth came from savings and money market products, with most of the remaining growth occurring in time deposits.Contributing to deposit growth were new branch openings and expansion of existing branches, competitively priced deposit products, a high level of customer service and deposit rate promotions.In addition, management believed that uncertainty in the equity markets and the negative publicity surrounding money center banks also played a role. Loan growth, the primary driver of earnings growth in 2009, principally occurred in what management considers to be lower risk loan categories including multifamily loans, owner occupied commercial mortgages, and first lien residential mortgages with ten to fifteen year terms.By contrast, management considers construction and land development loans to be high risk and had purposely not grown this category.Construction and land development loans amounted to only $3.1 million, or .4% of gross loans, at year-end 2009.Loan growth occurred in 2009 as part of management’s continued efforts to improve the Bank’s earnings prospects by making loans a larger portion of the overall balance sheet. National and local economic conditions remained unfavorable throughout 2009.Furthermore, management believed that economic conditions would not improve considerably in 2010, and any improvement beyond 2010 would occur slowly over an extended period of time.In addition the Bank grew its loan portfolio at a compound annual growth rate of 19% over the five year period ended December 31, 2009 and its loan portfolio was primarily comprised of commercial and residential real estate loans concentrated on Long Island and in New York City.Based on these and other factors, and despite the fact that the Bank had a very low level of identified problem loans, in closing the fourth quarter of 2009 management decided to increase the Bank’s allowance for loan losses relative to gross loans.The Bank’s allowance for loan losses at year-end 2009 was $10.3 million, or 1.25% of gross loans, compared to $6.1 million, or .92% of gross loans, at year-end 2008. The Bank’s capital ratios trended down in 2009 due to overall balance sheet growth and growth in the Bank’s loan portfolio, but at year-end 2009 still exceeded the regulatory criteria for a well-capitalized bank.Total stockholders’ equity before accumulated other comprehensive income or loss grew by $8.7 million in 2009 versus $3.4 million in 2008.The larger growth in 2009 was primarily attributable to the fact that the Corporation significantly reduced its share repurchases in order to preserve and build capital in light of the unfavorable economic climate. 15 Net interest margin declined in 2009 because the rates available for investments in loans and securities declined, and rapid deposit growth resulted in the need to temporarily invest excess cash in low yielding balances with correspondent banks until better yielding loans and securities could be originated or purchased.Margin also declined because management shortened the average duration of the Bank’s taxable securities portfolio as a prudent measure to, among other things, protect the Bank’s net interest income in the event of an increase in interest rates.Noninterest income increased by $1.5 million, or 23.6%, in 2009 because of increases in service charge income and gains on sales of securities of $518,000 and $1.2 million, respectively.FDIC insurance expense increased by $1,630,000, or from $558,000 in 2008 to $2,188,000 in 2009.The increase was caused by failures in the industry and their adverse impact on the deposit insurance fund (“DIF”).Pension plan expense increased by $1,041,000, or from $576,000 in 2008 to $1,617,000 in 2009.The increase resulted from a decline in long-term interest rates and the poor performance of the equity markets in 2008. The Corporation’s effective tax rate, or income tax expense as a percentage of book income, declined from 26.3% in 2008 to 18.8% in 2009.The decline was attributable to a restructuring of the ownership of the Corporation’s REIT entity in December 2008 and a significant increase during 2009 in the size of the Bank’s tax-exempt municipal securities portfolio.The REIT restructuring, which reduced the Corporation’s 2009 income tax burden by approximately $700,000, was done in response to a change in New York State tax law in 2008.The law change deprived the Corporation in 2008 of the tax benefit that had traditionally been derived from its REIT entity and the restructuring restored that benefit.The Bank significantly increased the size of its tax-exempt municipal securities portfolio in 2009 in response to provisions of the American Recovery and Reinvestment Act of 2009 which enabled the Bank to buy certain tax-exempt securities at what it believed to be attractive yields without the usual limitations imposed by the federal alternative minimum tax. In the first quarter of 2009, the Bank opened a commercial banking office in Port Jefferson Station, Long Island.Subsequently in 2009, a full service branch was opened in Bayville, Long Island and the Valley Stream commercial banking office was converted to a full service branch. 16 Net Interest Income Average Balance Sheet; Interest Rates and Interest Differential.The following table sets forth the average daily balances for each major category of assets, liabilities and stockholders’ equity as well as the amounts and average rates earned or paid on each major category of interest-earning assets and interest-bearing liabilities. Average Balance Interest/ Dividends Average Rate Average Balance Interest/ Dividends Average Rate Average Balance Interest/ Dividends Average Rate Assets: (dollars in thousands) Federal funds sold and overnight investments $ $
